Citation Nr: 0524206	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-07 086A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to payment of attorneys fees from past due 
benefits.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to June 
1977.  He also served in the Idaho Army National Guard, 
including periods of active duty for training from November 
1962 to May 1963, and in August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In 
that decision, the RO determined that the veteran's attorney 
was not entitled to additional past due benefits paid as a 
result of a December 2003 rating decision granting the 
veteran a higher rating for a service-connected cervical 
spine disability and a total rating based on individual 
unemployability due to service-connected disability.  


FINDINGS OF FACT

1.  In a July 1996 decision, the Board denied service 
connection for a chronic disorder of the cervical spine, to 
include osteoarthritis.  

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) in 
November 2000.  He represented himself before the Court.

3.  The Court vacated the Board decision and remanded the 
case in October 1997.

4.  The RO granted the veteran entitlement to nonservice-
connected disability pension benefits in February 1999.  The 
effective date of the rating was April 1, 1998.

5.  In a July 2000 decision, the Board again denied service 
connection for a chronic disorder of the cervical spine, to 
include osteoarthritis.  

6.  The veteran appealed the Board's decision to the Court.  
In September 2000 he retained the attorney to represent him 
in connection with the appeal to the Court and before the RO 
and the Board.

7.  The fee agreement between the veteran and the attorney is 
in writing, and provides that the fee will be equal to no 
more than 20 percent of the total amount of the past due 
benefits.

8.  In May 2001, the Court vacated the Board's July 2000 
decision denying service connection for a disorder of the 
cervical spine, to include osteoarthritis, and remanded the 
matter to the Board.

9.  In a March 2003 decision, the Board granted service 
connection for a cervical spine disorder.  

10.  In a May 2003 rating decision, the RO effectuated the 
Board's decision, granting an initial 20 percent rating for a 
cervical spine disability, effective from October 19, 1993.  
The RO assigned a 40 percent rating from July 16, 1997, a 100 
percent rating from February 4, 1998, a 10 percent rating 
from April 1, 1998, a 20 percent rating from July 2, 1998, 
and a 10 percent rating from October 18, 1999.

11.  In September 2003, the attorney submitted a statement 
arguing for a 100 percent rating for the veteran based on 
unemployability. 

12.  In a December 2003 rating decision, the RO granted a 60 
percent disability rating for the veteran's service-connected 
cervical spine disability from October 15, 1997, a 100 
percent rating from February 4, 1998, and a 60 percent rating 
from April 1, 1998.  The veteran was also assigned a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability, effective from October 15, 
1997, to February 4, 1998, and from April 1, 1998.  

13.  The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was not reasonably raised as an underlying issue 
in the claims adjudicated in the Board's July 2000 and March 
2003 decisions.  

14.  A final Board decision was not promulgated on the issue 
of a total rating based on individual unemployability due to 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due 
benefits based on the December 2003 award of a higher rating 
for a cervical spine disability and a total rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a July 1996 decision, the Board denied service connection 
for a chronic disorder of the cervical spine, to include 
osteoarthritis.  The veteran appealed the Board's decision to 
the Court.  The veteran represented himself before the Court.

While the veteran's appeal of the Board's July 1996 decision 
was pending before the Court, in September 1997, a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed an unopposed Motion for Remand.  In 
an October 1997 order, the Court granted the motion, vacated 
the Board's July 1996 decision, and remanded the matter to 
the Board.  

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits that was received by 
the RO on March 30, 1998.  The veteran submitted additional 
evidence of support of the claim in November 1998.  This 
included a copy of a decision from the Social Security 
Administration (SSA) decision that found the veteran to be 
totally disabled as of October 15, 1997.  The RO granted the 
veteran entitlement to pension benefits in February 1999.  
The veteran was determined to permanently and totally 
disabled as of March 30, 1998.  The effective date of the 
rating was April 1, 1998.

The Board remanded the issue of service connection to the RO 
for additional development in May 1998.  The case was 
returned to the Board in June 1999.  The Board issued a 
decision that found the veteran's claim for entitlement to 
service connection for a chronic disorder of the cervical 
spine, to include osteoarthritis, to be well grounded in July 
1999.  The case was remanded to the RO for additional 
development.

The veteran's case was returned to the Board in June 2000.  
The Board issued a decision that denied service connection 
for a chronic disorder of the cervical spine, to include 
osteoarthritis, in July 2000.  The veteran appealed the 
Board's decision to the Court.  

In September 2000, VA received a power of attorney executed 
by the veteran in favor of the attorney.  This power of 
attorney specified that it was limited to the claims remanded 
(or will be remanded) by the Court, including all spinal 
disability claims.  Also received in September 2000 was a fee 
agreement between the veteran and the attorney.  The fee 
agreement noted that the veteran's case may be remanded and 
the Board's previous decision vacated.  In the event of a 
court-ordered remand, the agreement included representation 
of the veteran by the attorney at both the Board and regional 
office based on the contingent fee agreement.  The agreement 
also specified that the veteran agreed to pay the attorney a 
fee equal to 20 percent of the total amount of any past due 
benefits awarded on the basis of the veteran's claim with VA.  

The RO wrote to the attorney to acknowledge receipt of the 
power of attorney in November 2000.

While the veteran's appeal of the Board's July 2000 decision 
was pending before the Court, in March 2001, a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Motion for Remand in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The attorney submitted a motion in opposition in 
March 2001.  The attorney argued that there were other bases 
to remand the case, without specifying the bases.  In May 
2000, the Court issued an order that granted the motion, 
vacated the Board's July 2000 decision, and remanded the 
matter to the Board.  The order noted that the attorney was 
ordered to file a brief not later than April 9, 2001.  The 
order further noted that the attorney advised the Court that 
he did not intend to file a brief.  The order held that, 
because the attorney had not responded to the Secretary's 
motion, the Court considered the attorney to be unopposed to 
the remand proposed in the motion.  

The attorney submitted a report from a private physician 
regarding the etiology of the veteran's cervical spine 
disorder in October 2001.

In a March 2003 decision, the Board granted service 
connection for a cervical spine disorder.  

In a May 2003 rating decision, the RO effectuated the Board's 
decision.  The RO granted an initial 20 percent rating for a 
cervical spine disability, effective from October 19, 1993.  
An evaluation of 40 percent was assigned effective from July 
16, 1997.  A 100 percent evaluation was assigned from 
February 4, 1998, based on surgical or other treatment 
necessitating convalescence.  An evaluation of 10 percent was 
assigned from April 1, 1998.  A 20 percent evaluation from 
July 2, 1998, was assigned.  Finally, a 10 percent evaluation 
was assigned from October 18, 1999.  The rating decision also 
denied entitlement to special monthly compensation based on 
aid and attendance/housebound status.

The veteran was paid past due benefits as a result of the May 
2003 rating decision.  The RO issued a decision regarding 
payment to the attorney of past-due benefits in August 2003.  
The RO determined that the attorney was entitled to a payment 
of $2,546.  Notice of the RO's decision was provided to the 
attorney and the veteran in August 2003.  Neither the 
attorney nor the veteran expressed any disagreement with the 
decision.

The attorney submitted a statement in September 2003.  The RO 
construed the statement as a notice of disagreement with the 
May 2003 rating decision.  The attorney argued that the 
veteran should be rated as 100 percent disabled from October 
15, 1997, based on the SSA disability determination.  In the 
alternative, the attorney argued that the veteran should be 
rated as 100 percent disabled based on the February 1999 
rating decision that found the veteran to be permanently and 
totally disabled for nonservice-connected disability pension 
purposes as of March 30, 1998.  

The RO granted a higher rating for the veteran's service-
connected cervical spine disability in December 2003.  The 
rating was increased to 60 percent, effective from October 
15, 1997.  A 100 percent disability was assigned from 
February 4, 1998.  A rating of 60 percent was assigned, 
effective from April 1, 1998.  The veteran was also granted 
entitlement to a TDIU rating from October 15, 1997, to 
February 3, 1998, and then from April 1, 1998.  The RO stated 
that the rating action constituted a complete grant of the 
benefits sought on appeal.

The RO issued a second decision regarding the payment of 
attorney fees from past-due benefits, based on the December 
2003 rating decision, in January 2004.  The RO determined 
that the attorney was not eligible for additional payment.  
The RO held that the effective date of the 60 percent rating 
was October 15, 1997, and this date was not the initial 
effective date of service connection, October 19, 1993.  The 
RO further held that the December 2003 rating decision was 
based on new evidence received by the RO in September 2003.  

The attorney and the veteran were provided separate notice of 
the RO's decision in February 2004.  The attorney submitted a 
notice of disagreement with the RO's fee eligibility 
determination in February 2004.  The attorney did not present 
any argument to support his disagreement.  The veteran did 
not respond to the notice of the decision.

The attorney was issued a statement of the case (SOC) in 
March 2004.  The attorney's substantive appeal was received 
by the RO in March 2004.  The attorney said that he disagreed 
with the reasons and bases provided in the SOC.  The attorney 
asserted that he was entitled to attorney fees based on the 
increased evaluation granted by way of the December 2003 
rating decision.

II.  Analysis

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) 
(West 2002).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h) (2004).  

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date.  The representation 
within one-year does not apply to services provided with 
respect to proceedings before a court.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met:  (1) a final 
decision had been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, i.e., a qualifying fee 
agreement.  38 C.F.R. § 20.609(c) (2004); see also In re 
Mason, 13 Vet. App. 79, 83-86 (1999).  

The Court has held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue or issues involved 
in the case.  In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993).  The Court has also held that the 
issue or issues extant in the final Board decision in a case 
must be the same issue or issues for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).  

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past-
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such an agreement will be 
honored by VA only if the following conditions are met:  (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  

Past-due benefits is defined as a nonrecurring payment 
resulting from a benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board, or an 
appellate court.  38 C.F.R. § 20.609(h).  

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  Id.  

Award of 60 Percent Rating

The RO initially established service connection, and assigned 
a disability rating, for the veteran's cervical disability by 
way of the May 2003 rating decision.  The issue of service 
connection was done to effectuate the March 2003 Board 
decision.  The issue of the rating assigned, was an original 
action by the RO.  The December 2003 rating action was the 
result of the September 2003 notice of disagreement submitted 
by the attorney.  This decision assigned a higher rating for 
the veteran's cervical spine disability.

The RO determined that the attorney was not entitled to 
payment of past-due benefits from the December 2003 decision 
because the effective date of the increased rating only went 
back to October 15, 1997, as opposed to the original date of 
service connection of October 19, 1993.  The RO also 
determined that the rating was based on new evidence received 
in September 2003.

The regulations provide for a supplemental payment where an 
attorney successfully represents a veteran on the issue of 
service connection for a disability and subsequently 
represents the veteran in an appeal of the evaluation first 
assigned for the disability after service connection has been 
granted.  See 38 C.F.R. § 20.609(h)(3)(i).  However, the 
supplemental payment is in order only if the increased 
evaluation is granted by the Board or the Court.  Id.  That 
did not happen in this case.

The RO issued the December 2003 rating decision in response 
to the September 2003 disagreement with the initial rating 
action of May 2005.  The RO informed the attorney that the 
December 2003 rating decision represented a complete grant of 
the benefits sought on appeal in regard to both the higher 
rating for the veteran's cervical spine disability and the 
TDIU rating.  Neither the attorney nor the veteran disagreed 
with that assessment.  Thus there was no appellate decision 
in this case regarding the higher rating assigned for the 
veteran's cervical spine disability.

As there was no appellate decision regarding the higher 
rating assigned for the veteran's cervical spine disability, 
there is no basis to award the attorney any past-due 
benefits.  The regulatory criteria have not been met to allow 
for the payment of attorney fees from past-due benefits for 
the higher disability rating awarded by the December 2003 
rating decision.

TDIU

The Board also finds that the criteria for the payment of 
attorney fees from past-due benefits based on the award of a 
TDIU rating due to service-connected disability are not met, 
as there is no final Board decision regarding that issue.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2004).

As set forth above, the RO, not the Board, determined that 
the veteran was entitled to a TDIU rating due to service-
connected disability.  The claim of service connection for a 
cervical spine disorder, which the Board originally denied in 
July 1996 and then granted in its March 2003 decision, is a 
completely separate issue.  Indeed, the Court has held that a 
claim for unemployability is a separate claim from those of 
the underlying disabilities, which cause the unemployability.  
See Isenbart v. Brown, 7 Vet. App. 537, 540 (1995); Parker v. 
Brown, 7 Vet. App. 116, 118-19 (1994).

In reaching this decision, the Board has considered that the 
Court has held that the Board's failure to adjudicate an 
issue that was properly before it constitutes a final adverse 
Board decision with respect to that issue.  In the Matter of 
the Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  
In this case, the evidence does not show, nor does the 
attorney contend, that the unemployability claim was 
reasonably raised at the time of the Board's prior decisions.  

The Board is aware that the veteran submitted a copy of his 
favorable SSA disability decision in November 1998.  However, 
at that time he was seeking entitlement to a nonservice-
connected disability pension.  Further, the SSA, while 
relying heavy on the level of disability resulting from the 
veteran's cervical spine disability, also noted several other 
medical conditions that were considered in making their 
disability determination.  Finally, the veteran was not 
service-connected for any disability at the time.  The issue 
of entitlement to a TDIU rating was not raised during the 
pendency of the veteran's service connection claim.

The Board further notes that the Court has previously 
addressed the matter at issue in this case.  In In the Matter 
of the Fee Agreement of Leventhal, 9 Vet. App. 387 (1996), 
the attorney appealed from a Board decision denying payment 
of attorney fees from past-due benefits granted to a veteran 
for a TDIU rating.  In that case, in a previous decision, the 
Board denied service connection for disorders of the spine 
and hips.  The veteran appealed the decision to the Court and 
retained the attorney.  Following a remand by the Court, the 
Board granted service connection for osteoporosis of the 
spine and hips.  The RO thereafter effectuated the Board's 
decision, assigning initial 40 and 10 percent ratings for 
osteoporosis of the spine and hips, respectively.  In a 
rating decision issued two months later, the RO granted the 
veteran a total rating based on individual unemployability 
due to service-connected disability.  

In the decision on appeal in Leventhal, the Board determined 
that the veteran's attorney was entitled to payment of 
attorney fees from past-due benefits attributable to the 
award of service-connection for osteoporosis of the spine and 
hips; however, he was not entitled to payment of attorney 
fees from past-due benefits as to the veteran's 
unemployability award.  The attorney appealed the matter and 
the Court upheld the Board's decision, holding that the issue 
of unemployability was not before the Board in either of its 
prior decisions; nor was it reasonably raised.  See also In 
re Fee Agreement of Carpenter, 13 Vet. App. 382 (2000), 
vacated on other grounds sub nom, 14 Vet. App. 192 (2000).  

The Board finds that the facts of Leventhal are 
indistinguishable from the facts in this case.  Thus, absent 
a final Board decision of the unemployability issue, there 
can be no entitlement to payment of attorney fees based on 
that award.  In view of the foregoing, the Board finds that 
the criteria for direct VA payment of attorney fees from 
past-due benefits have not been met and the claim must be 
denied.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.

The Board notes that the pertinent facts in this case are not 
in dispute.  Resolution of this appeal depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).




	(CONTINUED ON NEXT PAGE)




ORDER

Eligibility for payment of attorney fees from past-due 
benefits following the December 2003 rating decision is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


